SUMMARY ORDER
The District Court affirmed the Bankruptcy Court’s dismissal of Appellants’ claim on the ground that Appellant’s claim is subject to issue preclusion. The Bankruptcy Court held that the claim was precluded, and in the alternative that Appellant’s claim belongs to a different entity, the LFG Liquidation Trust. We review the Bankruptcy Court decision in this case independently. See Browning v. MCI, Inc. (In re Worldcom, Inc.), 546 F.3d 211, 216 (2d Cir.2008). Assuming arguendo that Appellants are not precluded from raising their claim, we conclude, for substantially the same reasons expressed by the Bankruptcy Court, that the claim belongs to the LFG Liquidation Trust, and therefore Appellants cannot raise the claim here. We have considered all of Appellants’ arguments and have found them to be without merit. Accordingly, the judgment of the District Court is AFFIRMED.